Citation Nr: 0005111	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for loss of 
reproductive capability, secondary to the veteran's service-
connected shell fragment wound to the right thigh.

2.  Entitlement to service connection for degenerative joint 
disease of the neck, right shoulder, left side of body, and 
skeletal condition.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a low back injury.

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis, right hip.

5.  Entitlement to an evaluation in excess of 10 percent for 
a shell fragment wound to the right thigh.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1968 to August 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

With respect to the veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151, the Board notes that 
when the veteran initially filed his claim, he indicated that 
he had injured both his low back and his ribs.  In an April 
1998 rating decision, the RO denied the veteran's claim as to 
both his low back and ribs.  However, in his Notice of 
Disagreement and his Substantive Appeal, the veteran 
discussed only his low back condition and the great pain 
experienced therefrom.  As such, the Board finds that the 
veteran failed to perfect an appeal to the Board regarding 
the claim of entitlement as to a rib injury.  See 38 C.F.R. 
§ 20.200.  Accordingly, then, the Board finds the issue now 
before it for consideration to be as framed on the title page 
of this decision, notwithstanding the June 1999 Statement of 
the Case that addressed both the veteran's low back and ribs.

The issues of entitlement to service connection for loss of 
reproductive capability, secondary to the veteran's service-
connected shell fragment wound of the right thigh; 
entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis, right hip; and entitlement to an 
evaluation in excess of 10 percent for a shell fragment wound 
to the right thigh will be discussed in the REMAND section, 
following the decision below.


FINDINGS OF FACT

1.  Competent medical evidence of a nexus, or link, between 
the veteran's claimed degenerative joint disease of the neck, 
shoulder, left side of body, and skeletal condition and his 
service has not been presented.

2.  With respect to the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 or residuals of a 
low back injury, all evidence necessary for an equitable 
disposition of this issue has been obtained by the RO.

3.  The veteran fell into a ditch on August 2, 1995, during a 
period of VA hospitalization.

4.  The record contains competent medical evidence showing 
that the veteran's degenerative joint disease of the 
lumbosacral spine was exacerbated by the August 2, 1995, 
fall.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative joint disease of the neck, shoulder, left side 
of body, and skeletal condition is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The criteria for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for aggravation of existing degenerative 
joint disease of the lumbosacral spine have been met.  38 
U.S.C.A. §§ 1151, 5107(b) (West Supp. 1998); 
38 C.F.R. §§ 3.102, 3.358 (effective March 16, 1995).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are:  1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v.
Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may also be presumed where a chronic 
disease, including arthritis, manifests itself to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

II.  Factual Background

The veteran's service medical records are negative for any 
findings of degenerative arthritis, other than in the 
veteran's right hip.

A September 1974 VA examination is also negative for any 
findings of degenerative arthritis of the veteran's neck, 
shoulder, left side of body, and skeletal condition.

Medical records from LBJ Tropical Medical Center (dated from 
October 1978 to June 1995) indicate that the veteran was 
assessed as having degenerative joint disease in the right 
knee and gout.  These records are silent as to the veteran's 
service medical history and offer no opinion relating any of 
the veteran's diagnosed disorders to service.

VA treatment records (dated from June 1994 to February 1997) 
reflect the diagnosis of multiple arthralgias, involving the 
veteran's shoulders, back, elbows, and knees.  The veteran 
probably had degenerative joint disease.  There is no 
clinical discussion as to the etiology and onset of these 
disorders, including any causal relationship with the 
veteran's service.

Medical records from Tripler Army Medical Center (dated from 
July 1995 to February 1996) indicate that the veteran was 
diagnosed with gout and with rheumatoid arthritis on the 
right side.  These records are silent as to the veteran's 
service medical history and offer no opinion relating either 
gout or rheumatoid arthritis to his service and events 
therein.

A September 1997 VA examination (conducted in connection with 
the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151) indicates that the veteran had degenerative joint 
disease of the lumbosacral spine.  There was no clinical 
discussion as to its relationship to the veteran's service 
and events therein.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for degenerative joint disease 
of the neck, shoulder, left side of body, and skeletal 
condition.  However, the Board must adhere to established 
laws and regulations in its determinations.  As such, the 
veteran's claim as to this issue must be denied, as it is not 
well grounded.  There is no clinical evidence of record 
linking the veteran's claimed arthritis of the neck, 
shoulder, left side of body, and skeletal condition to his 
service and events therein.  See Caluza v. Brown, supra.

Specifically, upon review of the veteran's claims file and 
the evidence contained therein, the Board finds competent 
medical evidence of a current disability (multiple 
arthralgias and degenerative joint disease).  The Board also 
finds the veteran's own assertions (although unsupported by 
his service medical records) constitute sufficient lay 
evidence of in-service incurrence for purposes of rendering 
the claim well-grounded.  In analyzing whether a claim for VA 
benefits is well grounded, the credibility of the appellant's 
testimony and evidence presented is presumed unless the 
evidence is inherently incredible or the matter is beyond the 
competence of the party so testifying.  King v. Brown, 5 Vet. 
App. 19 (1993).  However, as just stated, the Board does not 
find any competent clinical evidence of a nexus, or link, 
between the veteran's multiple arthralgias and events in 
service.  Such evidence is necessary for a well-grounded 
claim of entitlement to service connection.

In this respect, the Board notes that the veteran's service 
medical records are negative for any indication of 
degenerative arthritis, other than in his right hip, as was a 
September 1974 VA examination.  Indeed, the clinical evidence 
of record does not reflect a diagnosis of arthritis, other 
than in the right hip, until approximately October 1978, 
almost five years after the veteran's separation from 
service.  As such, presumptive service connection is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  Further, none of 
the veteran's post-service medical records speak to the 
etiology of the veteran's multiple arthralgias (degenerative 
joint disease) or offer an opinion relating any of the 
disorders to his service.

In effect, to demonstrate a nexus to service, the veteran has 
proffered only his own assertions that degenerative joint 
disease of the neck, shoulder, left side of body, and 
skeletal condition are related to his service and events 
therein.  Nothing in the record indicates that the veteran 
possesses the medical expertise necessary to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions as to causation and diagnosis are inadequate, 
as medical determinations are outside the competence of lay 
parties.  Id.  Where the determinative issue involves medical 
causation or diagnosis, competent medical evidence is 
required.  See Grottveit v. Brown, supra.  Here, the only 
evidence of record relating the veteran's claimed 
degenerative joint disease of the neck, shoulder, left side 
of body, and skeletal condition is the veteran's own lay 
assertions.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's claimed degenerative joint 
disease of the neck, shoulder, left side of body, and 
skeletal condition and events in service, the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection for any or all of these disorders.  See Caluza v. 
Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the April 1996 
rating decision and in the June 1996 Statement of the Case, 
as he was informed of the evidentiary requirements of a well-
grounded claim and told that medical evidence as to a 
relationship between the veteran's claimed degenerative joint 
disease and his service was necessary.  Moreover, the veteran 
has not provided any indication of the existence of 
additional evidence that would make this claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69 (1995).


38 U.S.C.A. § 1151

I.  Pertinent Law and Regulations

In pertinent part, 38 U.S.C.A. § 1151 (in effect at the time 
the veteran filed this claim for benefits) provided that 
where any veteran suffered an injury, or an aggravation of an 
injury, as the result of hospitalization or medical or 
surgical treatment, which was not the result of the veteran's 
own willful misconduct, and such injury or aggravation 
resulted in additional disability or death, disability 
compensation was to be awarded in the same manner as if such 
disability, aggravation, or death were service-connected.

The Court has held that the requirements for a well-grounded 
claim under 38 U.S.C.A. § 1151 parallel those generally set 
forth for establishing entitlement to service connection.  In 
effect, the requirements are 1) medical evidence, or in 
certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disease as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; 2) medical 
evidence of a current disability; and 3) medical evidence of 
a nexus between that asserted injury or disease and the 
current disability.  Jones v. West, 12 Vet. App. 460 (1999).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury that is the basis for the claim for compensation 
will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. 
§ 3.358(b)(1).  However, compensation is not payable under 
the provisions of 38 U.S.C.A. § 1151 for the continuance or 
natural progress of diseases or injuries, for which the 
hospitalization, etc., was authorized.  38 C.F.R. 
§ 3.358(b)(2).

In determining whether such additional disability resulted 
from a disease or injury, or the aggravation of an existing 
disease or injury, suffered as a result of hospitalization, 
etc., it is necessary to show that the additional disability 
is actually the result of such disease or injury, or its 
aggravation, and not merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1).  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable, in the absence of proof that it resulted from 
disease or injury, or the aggravation of an existing disease 
or injury, as the result of hospitalization, etc.  38 C.F.R. 
§ 3.358(c)(2).

When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, the veteran is barred from receipt of such 
compensation, except in the case of incompetent veterans.  
38 C.F.R. § 3.358(c)(4).

In an opinion intended to govern cases decided under the 
provisions of 38 U.S.C.A. § 1151 in effect prior to October 
1, 1997, the VA Office of the General Counsel held that 
compensation under 38 U.S.C.A. § 1151 for injuries suffered 
"as the result of hospitalization" was not limited to 
injuries resulting from the provision of hospital care and 
treatment, but could encompass injuries resulting from risks 
created by any circumstances or incidents of hospitalization.  
An injury caused by a fall could be considered a result of 
hospitalization where the conditions or incidents of 
hospitalization caused or contributed to the fall or the 
severity of the injury.  A fall due solely to the patient's 
inadvertence, want of care, or preexisting disability 
generally did not result from hospitalization.  An injury 
incurred due to recreational activity could be considered a 
result of hospitalization where VA required or encouraged 
participation in the activity, administered or controlled the 
activity, or facilitated the activity in furtherance of 
treatment objectives.  In individual cases, the question of 
whether an injury resulted from hospitalization was 
essentially an issue of fact to be determined by the 
factfinder upon consideration of all pertinent circumstances.  
VAOPGCPREC 7-97 (Jan. 29, 1997).

In its analysis, VA Office of General Counsel noted that: 

[w]here the precipitating cause of a fall may 
reasonably be attributed to any conditions or 
circumstances of the hospitalization, rather than 
some circumstance originating with the claimant, 
the resulting injuries would be the result of 
hospitalization.  This would include cases where 
the fall was caused by some unique feature of the 
hospital premises.  For example, if the fall was 
precipitated by the unusually steep grade of the 
staircase, poor lighting conditions, or other 
unique features of the stairwell, the 
hospitalization would have created the "zone of 
special danger" out of which the injury arose.  
Similarly, if the fall was precipitated when the 
veteran tripped over some object left on or near 
the stairs or slipped on water, grease, or other 
foreign matter, it might reasonably be concluded 
that the ensuing injuries resulted from 
hospitalization.  Id.

In determining whether injuries suffered in a fall are the 
"result of hospitalization" for purposes of 38 U.S.C.A. 
§ 1151, it is necessary for the factfinder to determine the 
cause or risks which precipitated the fall and the injuries 
and then to determine whether those causes or risks arose 
from the claimant or from the conditions or circumstances of 
hospitalization.  Id.

II.  Factual Background

Medical records from LBJ Tropical Medical Center (dated from 
October 1978 to June 1995) indicate that the veteran had 
arthritis, for which he was prescribed Naprosyn and Ecotrin.

The veteran received VA inpatient treatment for PTSD from 
July 25, 1995, to August 14, 1995.  The veteran reported 
falling outside the hospital, into a ditch on August 2, 1995.  
A contemporaneous x-ray study of the veteran's chest revealed 
evidence of mild arteriosclerotic vascular disease of the 
aorta but was otherwise unremarkable. It was noted at that 
time that the veteran complained of pain, especially with 
palpation to the right lower back, and a rib fracture needed 
to be ruled out.  The veteran's back was not x-rayed.  No 
other treatment for the veteran's back is reflected in these 
records.

Additional VA treatment records (dated from June 1994 to 
February 1997) reflect the diagnosis of multiple arthralgias, 
including the veteran's back.  It was noted that the veteran 
probably had degenerative joint disease.  These records also 
indicate that the veteran was morbidly obese.  It was noted 
in a December 1995 entry that the veteran complained of some 
intermittent back pain.  At that time, the veteran's 
lumbosacral spine showed limited range of motion, secondary 
to the pain.  An April 1996 entry reflects the veteran's 
history of having fallen in a hole while on hospital grounds 
in August 1995.  It was noted that the x-rays at that time 
were negative.  The veteran stated that he had then had pain 
for about a week and that it had resolved.  The pain then 
returned.  Physical examination found the veteran to have 
good trunk flexion and lateral bending.  There was slight, 
local tenderness in the L-5 area.  The diagnosis was 
mechanical low back pain, and the veteran was referred for 
rehabilitative therapy.  A May 1996 entry reflects the 
diagnosis of mild degenerative joint disease at L4-L5.  A 
contemporaneous x-ray study of the veteran's lumbosacral 
spine showed mild degenerative disc disease and 
osteoarthritis of the L4-L5 apophyseal joint.

A September 1997 VA examination reflects the veteran's 
history of having fallen into a ditch in August 1995.  The 
veteran stated that he had landed on his lower back and that 
since then, he had had daily back pain, with radiation to the 
left buttock and thigh.  The veteran also stated that this 
was made worse with prolonged sitting, standing, and walking.  
Physical examination of the veteran's lumbar spine revealed 
marked tenderness to palpation over the left paravertebral 
areas, L1-L5.  Range of motion testing found extension to 16 
degrees, flexion to 66 degrees, side-to-side bending to 30 
degrees, and lateral rotation to 42 degrees.  In comparing 
previous x-ray studies with the present findings, the 
examiner noted that the 1996 x-rays showed acute degenerative 
osteoarthritic changes but no evidence of acute fracture or 
dislocation.  The examiner also noted that the x-ray taken at 
the time of the veteran's injury in August 1995 was only of 
the veteran's chest, not of his back.  That had been taken to 
rule out a fractured rib.  The examiner commented that the 
veteran had degenerative joint disease of the lumbosacral 
spine, which had been exacerbated by the August 2, 1995, 
fall.

III.  Analysis

Initially, the Board states that it finds the veteran's claim 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), as articulated in Jones v. West, supra.  
Specifically, the Board finds evidence of an injury to the 
veteran's back while receiving VA treatment for PTSD, 
competent clinical evidence of a current disability 
(aggravation of existing degenerative joint disease of the 
veteran's lumbosacral spine), and competent clinical evidence 
that the fall in August 1995 exacerbated the veteran's 
degenerative joint disease of the lumbosacral spine.  
Further, the Board is satisfied that all relevant facts have 
been properly developed, pursuant to VA's duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).

As such, the facts and law in this case present three 
questions that must be answered in the affirmative, in order 
for the veteran to prevail in this instance.  First, there 
must be evidence that an injury (the veteran's fall) occurred 
as the result of hospitalization in a VA facility.  Second, 
there must be evidence that additional disability resulted 
from this injury, and third, it must be determined whether 
the provisions of 38 U.S.C.A. § 1151 permit recovery in a 
slip and fall situation.  See 38 C.F.R. § 3.358.

Specifically, as to the first requirement, the Board finds 
that the record is unequivocal as to the August 2, 1995, 
fall, which the veteran experienced while on activity at a VA 
facility.

As to the second requirement, the Board finds that the 
opinion expressed upon VA examination in September 1997 
indicates that the veteran's degenerative joint disease of 
the lumbosacral spine was exacerbated by the August 2, 1995, 
fall.  The Board also notes that the record is negative for 
any contradictory clinical opinions.

As to the third (and most problematic) requirement, the Board 
finds that the provisions of 38 U.S.C.A. § 1151, as 
interpreted in VAOPGCPREC 7-97, permit recovery in this 
instance.  Here, the Board concludes that the causes or risks 
that precipitated the veteran's fall arose from the 
conditions and circumstances of VA hospitalization, not from 
the veteran.  Specifically, the Board notes that the veteran 
was overweight, and according to the veteran's assertions, he 
was advised to lose weight.  The record indicates that the 
veteran was "on activity" on the hospital grounds on August 
2, 1995, when his fall into the ditch occurred.  Also, as to 
the existence of the ditch, into which the veteran fell and 
sustained injury, the Board can only assume that it was a 
"zone of special danger" created by or for the facility and 
for which the facility was responsible.  Further, nothing in 
the record indicates (or has been proffered) that the 
veteran's fall into a ditch was the result of his own 
inadvertence, want of care, willful misconduct, or failure to 
follow instructions.  See 38 U.S.C.A. § 1151; see also 
VAOPGCPREC 7-97.  Indeed, the veteran appeared to be 
following the advice of his physician to lose weight, as he 
was "on activity."

In light of the above, therefore, the Board concludes that 
the veteran is entitled to compensation under the provisions 
of 38 U.S.C.A. § 1151 for that amount of his overall low back 
disability which is the result of aggravation sustained 
during the August 1995 fall.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the neck, shoulder, left side of body, and 
skeletal condition is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a low back injury 
consisting of aggravation of existing degenerative joint 
disease of the lumbosacral spine, as a result of VA 
hospitalization, is granted.


REMAND

With respect to the issue of entitlement to service 
connection for loss of reproductive capability, secondary to 
the veteran's service-connected shell fragment wound to the 
right thigh, review of the record shows that the RO, in an 
April 1996 rating decision, denied such entitlement.  A 
Notice of Disagreement as to this issue was received by the 
RO in May 1996.  The RO then provided the veteran with a 
Statement of the Case in June 1996.  No substantive appeal as 
to this issue was then received from the veteran.  Rather, in 
December 1996, the veteran submitted VA Form 9 (Appeal to 
Board of Veterans' Appeals), in which he specifically 
discussed his symptomatology as to his arthritis.  The 
veteran did not reference the earlier Statement of the Case 
in any way, which had addressed service connection for loss 
of reproductive capability, nor did he reference his claim 
for service connection for loss of reproductive capability, 
secondary to his service-connected right thigh disability.  
In effect, the veteran did not perfect a timely substantive 
appeal as to this issue.

Subsequently, without any action on the part of the veteran, 
the RO issued an August 1997 rating decision, in which the RO 
stated that the veteran's claim for service connection for 
loss of reproductive capability, secondary to his service-
connected right thigh disability, remained denied.  The 
veteran responded with VA Form 9 (Appeal to Board of 
Veterans' Appeals), signed and dated in September 1997, in 
which he stated that he wanted to be granted service 
connection for his loss of reproductive capability.  In this 
instance, in practical effect, the Board finds that the 
veteran filed a Notice of Disagreement specifically as to the 
RO's August 1997 rating decision.  To date, in response to 
this communication from the veteran, the RO has not provided 
the veteran with a Statement of the Case as to entitlement to 
service connection for loss of reproductive capability, 
secondary to the veteran's service-connected right thigh 
disability.  Due process concerns require such action.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Manlincon v. 
West, 12 Vet. App. 238 (1999).  Indeed, until such action is 
taken, the Board does not have jurisdiction to consider this 
issue, although it is in appellate status.

With respect to the issues of entitlement to increased 
evaluations for the veteran's degenerative arthritis of the 
right hip and for a shell fragment wound to the right thigh, 
review of the record shows that the veteran was last examined 
in connection with his right hip and right thigh disabilities 
in March 1997.  Subsequent to this, however, in VA Form 21-
4138 (Statement in Support of Claim), signed and dated by the 
veteran in October 1999, the veteran indicated that both 
disabilities had increased in severity since his last 
examination.  To constitute a useful and pertinent rating 
tool, rating examinations must be sufficiently 
contemporaneous to allow adjudicators to make an informed 
decision regarding the veteran's current level of impairment.  
Especially where evidence indicates that there has been a 
material change in the veteran's disability or that the 
current rating may be incorrect, a reexamination is required.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Therefore, in light of the above, appellate review of the 
issues of entitlement to service connection for loss of 
reproductive capability, secondary to the veteran's service-
connected shell fragment wound to the right thigh, and 
entitlement to increased evaluations for the veteran's 
degenerative arthritis of the right hip and for a shell 
fragment wound to the right thigh will be deferred pending a 
REMAND for the following actions:

1.  The RO should provide the veteran and 
his representative with a Statement of 
the Case as to the issue of entitlement 
to service connection for loss of 
reproductive capability, secondary to the 
veteran's service-connected shell 
fragment wound to the right thigh.  The 
veteran and his representative should be 
provided with the applicable laws and 
regulations in this instance and informed 
of the evidence considered and the 
reasons and bases for the RO's 
determination.  In light of the previous 
confusion, all applicable time limits 
should be clearly specified.  Should the 
veteran's claim remain in a denied 
status, and a substantive appeal is 
timely filed, the veteran's appeal as to 
this issue should be returned to the 
Board for further appellate 
consideration.

2.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-December 1996 
treatment records, VA and private, 
inpatient and outpatient, and associated 
with the veteran's service-connected 
degenerative arthritis of the right hip 
and shell fragment wound to the right 
thigh, should be obtained by the RO and 
incorporated into the claims file.

3.  A VA general medical examination 
should be scheduled and conducted, in 
order to determine the severity of the 
veteran's right hip and thigh 
disabilities. All suggested studies 
should be performed, including range of 
motion testing and X-ray studies, and the 
examiner should elicit all of the 
veteran's subjective complaints as to 
both disabilities.  The examiner is 
requested to specifically assess all 
functional limitation, including 
weakness, incoordination, loss of 
endurance, fatigability, and pain on use 
arising from the service-connected 
disabilities.  All findings should be 
recorded in detail.

4.  The claims files must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.

5.  The veteran should be advised that 
failure to report for the scheduled 
examination could have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

6.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

7.  The RO should then review the 
veteran's claim as to the propriety of a 
20 percent evaluation for his 
degenerative arthritis of the right hip 
and the propriety of a 10 percent 
evaluation for a shell fragment wound to 
the right thigh, and consider all 
pertinent law and regulation, in light of 
the examination report, and any 
conclusions expressed therein.  The RO is 
reminded of the recent regulatory 
amendments and the application of Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), as 
to evaluation of muscle injuries.

If the veteran's claim as to either of 
these issues remains in a denied status, 
he and his representative should be 
provided with a Supplemental Statement of 
the Case, which should include a full 
discussion of actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 



